EXHIBIT 99.4 ATWOOD OCEANICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) DECEMBER31, SEPTEMBER30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable Income tax receivable Inventories of materials and supplies Deferred tax assets - - Prepaid expenses and deferred costs Total Current Assets NET PROPERTY AND EQUIPMENT LONG TERM ASSETS: Other receivables Deferred costs and other assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Income tax payable Deferred credits Total Current Liabilities LONG-TERM DEBT LONG TERM LIABILITIES: Deferred income taxes Deferred credits Other COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Preferred stock, no par value; 1,000 shares authorized,none outstanding - - Common stock, $1 par value, 90,000 shares authorized with 64,631 and 64,443 issued and outstanding at December 31, 2010 and September 30, 2010, respectively Paid-in capital Retained earnings Total Shareholders' Equity $ $
